IN THE
TENTH COURT OF
APPEALS
 










 
 

No. 10-04-00201-CR
 
Ex parte Benjamin Robert Bush, Jr.
 
 

Original
Proceeding
 
 

MEMORANDUM 
Opinion

 
Petitioner’s request for a Writ of Habeas Corpus
is denied.
 
                                                                   TOM
GRAY
                                                                   Chief
Justice
 
Before Chief Justice Gray,
          Justice Vance, and
          Justice Reyna
Writ denied
Opinion delivered and filed August
 19, 2004
[OT06]